           Case 3:12-cv-02265-SI         Document 243             Filed 08/19/21   Page 1 of 10



   ROBERT TAYLOR, OSB# 044287
   City Attorney
   Email: robert.taylor@portlandoregon.gov
   HEIDI K. BROWN, OSB# 922410
   Chief Deputy City Attorney
   Email: heidi.brown@portlandoregon.gov
   DENIS M. VANNIER, OSB# 044406
   Senior Deputy City Attorney
   Email: denis.vannier@portlandoregon.gov
   Office of City Attorney
   1221 SW 4th Avenue, Suite 430
   Portland, OR 97204
   Telephone: (503) 823-4047
   Facsimile: (503) 823-3089
          Of Attorneys for Defendant City of Portland




                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       PORTLAND DIVISION


   UNITED STATES OF AMERICA,                               3:12-cv-02265-SI

                  PLAINTIFF,
                                                           CITY OF PORTLAND’S MEMORANDUM
          v.                                               FOR FIFTH STATUS CONFERENCE

   CITY OF PORTLAND,

                  DEFENDANT.



          I.      INTRODUCTION

          The City of Portland (City) is committed to public safety reform and the

   goal of changing its systems and institutions to better serve all members of our community. The

   settlement agreement between the City and the United States is part of this commitment to

   change, with particular focus under the agreement on change for policing of individuals with

   perceived or actual mental illness or those experiencing a mental health crisis.

   //

Page 1 – CITY OF PORTLAND’S MEMORANDUM FOR FIFTH STATUS CONFERENCE
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                              PHONE: (503) 823-4047
                                                FAX: (503) 823-3089
           Case 3:12-cv-02265-SI         Document 243             Filed 08/19/21   Page 2 of 10




          In January 2020, the United States found the City in substantial compliance in all areas of

   the settlement agreement. While the City began the year in substantial compliance, the COVID-

   19 pandemic struck in March 2020 and caused significant changes to how people in

   the City lived and worked. In May 2020, George Floyd was murdered by police in Minnesota, and

   people across the nation – and the world – began demonstrating to advance the racial

   justice movement. Portland saw many demonstrations throughout the summer of 2020 and into

   the early winter, with the deployment of additional federal law-enforcement personnel to Portland

   in July 2020 contributing in part to a prolonged and difficult situation.

          In February 2021, the United States found the City no longer in substantial compliance in

   four of the nine sections of the settlement agreement: Section III – Use of Force; Section IV –

   Training; Section VIII – Officer Accountability; and Section IX – Community Engagement and

   Creation of Portland Committee on Community Engaged Policing.

          The City’s work related to the remaining areas of the settlement agreement reflected

   success. The United States found the City continued in substantial compliance in Section V –

   Community-Based Mental Health Services; Section VI – Crisis Intervention; and Section VII –

   Employee Information System (EIS).

          The City also has done substantial work in standing up the Portland Committee on

   Community-Engaged Policing (PCCEP) and renews its motion for the Court to formally

   recognize the hard work of this committee and grant final approval to the 2017 amendments.

   The PCCEP deserves an established and approved framework that sets forth its authority and its

   responsibilities as it undertakes its challenging and important work. The PCCEP and the parties

   also need the clarity of knowing that the terms they must meet to achieve compliance as it relates

   to PCCEP are settled.

          II.     AREAS OF PARTIAL COMPLIANCE

          The United States found the City in only partial compliance, but no longer in substantial

   compliance, in four areas of the settlement agreement: Use of Force, Training, Officer

Page 2 – CITY OF PORTLAND’S MEMORANDUM FOR FIFTH STATUS CONFERENCE
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                              PHONE: (503) 823-4047
                                                FAX: (503) 823-3089
           Case 3:12-cv-02265-SI         Document 243              Filed 08/19/21   Page 3 of 10




   Accountability, and Community Engagement. The City is actively working to regain substantial

   compliance in these critical areas.

              1. USE OF FORCE

          Under the Use of Force section of the settlement agreement, the United States found that

   some of the uses of force that occurred during the nightly crowd control events between May 29

   and November 15, 2020, did not comport with the requirements of the settlement agreement.

          The United States and the City agree that there were issues with the use of force during

   crowd control events in 2020. There were sometimes misapplications and violations of the use of

   force policy. The City’s review of use of force reports, the After Action Report (AAR), did not

   always meet the requirements of the agreement or policy. Some AARs were not done within the

   timelines required by the settlement agreement. There were AARs where the supervisor did not

   perform the required thorough investigation. There were times when there were

   misunderstandings of the law and policy relating to use of force in crowd control situations.

          Over the course of the protests of 2020, the Portland Police Bureau (PPB) attempted to

   redress the shortcomings in the system. PPB specifically assigned sergeants to act as After

   Action supervisors rather than requiring supervisors who were on scene for hours on end, day

   after day, to review and assess uses of force. While this helped somewhat with the timeliness of

   After Action investigations, other issues remained.

          After the protests of 2020, PPB developed strategies to better ensure timely and thorough

   investigation of uses of force. PPB requires that, even in crowd control situations, when there are

   uses of force, the assigned After Action sergeants’ interview of the involved officer and

   witnesses occur before they are released at the end of their shift, even if the officers have been on

   duty for several hours or for multiple days. Additionally, officers working protest events will, in

   most circumstances, not do so for more than ten consecutive days. Information was shared with

   PPB members to help address the misunderstandings of law and policy, and these issues will be

   addressed more thoroughly in a training that starts September 1, 2021. City Council provided

Page 3 – CITY OF PORTLAND’S MEMORANDUM FOR FIFTH STATUS CONFERENCE
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                               PHONE: (503) 823-4047
                                                 FAX: (503) 823-3089
              Case 3:12-cv-02265-SI        Document 243              Filed 08/19/21   Page 4 of 10




     PPB with funding to purchase Office365, which includes SharePoint and can be used to better

     track force reports and AARs for timeliness. The City is also giving serious consideration to

     body worn cameras, which will assist with the thoroughness of reviews of uses of force and with

     accountability. The City is exploring other avenues to further review and assess the events of

     2020 so as to provide more information about what went wrong and how to best remedy these

     issues going forward.

            Finally, even with all of the challenges of 2020, the City was able maintain substantial

     compliance with the settlement agreement for all uses of force that occurred outside of the crowd

     control events. This positively reflects on the changes that the City has accomplished during the

     course of the settlement agreement.

                2. TRAINING

            PPB developed a training program that was found in substantial compliance in early

     2020. In the fall of each year, the PPB Training Division performs a needs assessment from the

     prior year that informs the training schedule for the following year. 1 The specifics of the needs
     assessment is detailed in paragraph 79 of the settlement agreement. There were several

     paragraphs under the Training section of the settlement agreement where the City maintained

     substantial compliance.

            Unfortunately, training also suffered as a result of the events of 2020. One key

     component of the settlement agreement’s Training section is the requirement for scenario-based

     training, in addition to traditional lecture-based training. Scenario-based training requires in-

     person practice of situations officers may face in the field. While all PPB members received their

     required annual lecture-based training, this training occurred moved to a virtual format after

     March 2020. Only about half of PPB members received their annual scenario-based training

     since it was not finished when the pandemic broke out. As COVID-19 hit in full force, the City

     1
      PPB may add other trainings throughout the year as necessary, but the needs assessment
     provides PPB with information to guide the decision making around the issues that are ultimately
     calendared for the following year.
Page 4 – CITY OF PORTLAND’S MEMORANDUM FOR FIFTH STATUS CONFERENCE
                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                 PHONE: (503) 823-4047
                                                   FAX: (503) 823-3089
              Case 3:12-cv-02265-SI       Document 243              Filed 08/19/21   Page 5 of 10




   moved to virtual and telework as work allowed, limiting in-person contact to the extent possible.

   In-person training halted.

          In-person training was delayed until 2021. As of the end of May 2021, the scenario-based

   training originally scheduled for 2020 finally concluded, and the City redressed the Training

   compliance issue from 2020.

                3. OFFICER ACCOUNTABILITY

          For the most part, the City remained in substantial compliance in this section of the

   United States’ compliance report. PPB’s Internal Affairs Division continued to complete a high

   percentage of its investigations within the 180-day required timeline. However, the timeliness of

   investigations by the Independent Police Review (IPR) suffered, and as a result the City was no

   longer in substantial compliance for Officer Accountability. The United States raised a few

   concerns with officer accountability that were addressed at the time. 2



          2
              In regard to officer accountability concerns raised by the United States that were not

   timeliness of investigations, these issues often involved circumstances of first impression. In one

   instance, an officer struck someone in the head and contended it was unintentional. The matter

   was sent to Internal Affairs for investigation to determine if it was excessive, however, the

   provisions of the deadly force directive were not immediately implemented, as the force was

   reported as unintentional and only intentional head strikes are considered “deadly force” under

   the deadly force directive. Once a question arose about the intentionality of the strike, the United

   States and the City engaged in discussions, and agreed to implement the provisions of the deadly

   force directive. Part of the issue related to the fact that the provisions of the deadly force

   directive focus on actions bureau members must take at the scene of a deadly force incident, and

   these actions are not transferable when the event is determined to be deadly force days after the

   incident. The directive for assessing whether the use of force is excessive is the same, whether

   deadly or non-lethal force is used, so accountability still exists.
Page 5 – CITY OF PORTLAND’S MEMORANDUM FOR FIFTH STATUS CONFERENCE
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                PHONE: (503) 823-4047
                                                  FAX: (503) 823-3089
           Case 3:12-cv-02265-SI         Document 243             Filed 08/19/21   Page 6 of 10




          Like PPB, IPR was impacted by COVID-19 and the protests. The number of complaints

   filed with IPR increased significantly during the protests of 2020, and IPR simply did not have

   the staff to handle the influx of investigations. Additionally, many complaints were based on

   video that did not provide the name of the person impacted by the use of force. IPR made valiant

   efforts to find those impacted by uses of force; sometimes their efforts were successful, and other

   times they were not. In either instance, the time spent trying to find people caused significant

   delays in investigations.

          In response to the concerns raised by the United States, the Auditor, who oversees IPR,

   temporarily moved staff to IPR from other divisions in her office to help with the backlog of

   cases. IPR has resolved the majority of this backlog; a few matters remain outstanding, but the

   settlement agreement provides for a tolling of the timeline in many of those instances. Looking

   prospectively, the vast majority of cases are timely.

          The United States also raised concerns about the new Community Police Oversight Board

   and how a transition from IPR to this Board will occur. In November 2020 the voters of Portland

   amended the City Charter to provide for a community oversight board for certain police

   misconduct cases. In July 2021, Council adopted a Resolution creating a commission tasked with

   writing the procedures, powers, definitions, and other details of the Oversight Board. The

   Resolution further provided that the commission will perform this task over the course of

   eighteen months. The commission will report its recommendations to City Council. City Council

   will then make a final determination as to the various aspects of the Oversight Board. Thereafter,

   the City will start the process of finding members for the Oversight Board, and of staffing

   investigators and others to serve the needs of the Board.

          The United States raised concerns about the transition from IPR to the Oversight Board.

   The City was already in the process of addressing concerns regarding existing IPR staff and their

   roles leading up to, and after, the transition to an Oversight Board. In its adopted budget for



Page 6 – CITY OF PORTLAND’S MEMORANDUM FOR FIFTH STATUS CONFERENCE
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                              PHONE: (503) 823-4047
                                                FAX: (503) 823-3089
              Case 3:12-cv-02265-SI        Document 243              Filed 08/19/21   Page 7 of 10




     fiscal year 2021-2022 3, City Council committed to funding the existing positions through the

     transition to the Oversight Board. Council also agreed in a budget note to find equivalent

     positions for IPR staff within the City so that they would not fear that they would no longer be

     employed once the new Oversight Board was implemented. The City continues to work to find

     suitable solutions to other concerns that IPR staff have about their future, so as to maintain their

     vital work during the transition.

                4. COMMUNITY ENGAGEMENT
             The last area where the United States found the City no longer in substantial compliance

     is community engagement. Under paragraph 150 of the settlement agreement, PPB issues a

     publicly available Annual Report and then holds a meeting in each precinct and at a City Council

     meeting annually. PPB has three precincts. In 2020, PPB presented the Annual Report to City

     Council and presented it at two precinct meetings but did not present it at the third precinct. 4

     PPB committed to presenting the Annual Report earlier the following year, and Mayor Wheeler

     acknowledged the need for this.

             In 2021, PPB scheduled presentation of the Annual Report to City Council on August 18,

     2021, and scheduled presentation at the precincts for August 17, 18, and 19, 2021. The City is

     committed to presentation of the Annual Report at all required locations each year by the end of

     summer and does not anticipate future problems with this.

                5. AREAS OF SUBSTANTIAL COMPLIANCE – COMMUNITY-BASED
                   MENTAL HEALTH SERVICES, CRISIS INTERVENTION, AND EMPLOYEE
                   INFORMATION SYSTEM
             The City maintained substantial compliance under the settlement agreement in three

     areas: Community-Based Mental Health Services, Crisis Intervention, and Employee

     Information System (EIS).

     3
      The City’s fiscal years runs from July 1 through June 30.
     4
      The nightly protests and a COVID outbreak impacted the ability to hold it at the third precinct.
Page 7 – CITY OF PORTLAND’S MEMORANDUM FOR FIFTH STATUS CONFERENCE
                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                 PHONE: (503) 823-4047
                                                   FAX: (503) 823-3089
            Case 3:12-cv-02265-SI         Document 243             Filed 08/19/21   Page 8 of 10




          In the area of Community-Based Mental Health Services, the City remained in substantial

   compliance. PPB’s Behavioral Health Unit continues to work closely with outside entities to help

   provide addictions and mental health services to those in need. PPB works with several other

   stakeholders in various committees to continually assess and address the needs of those

   interested supportive services for addiction and mental health.

          The City also remained in substantial compliance for its implementation of the Employee

   Information System (EIS). EIS is used to track data and provides information of trends or

   patterns of behavior that need attention.

          Under the Crisis Intervention section, there are a number of requirements, all of which

   the City continued to maintain substantial compliance. The City continues, as required by the

   settlement agreement, the Behavioral Health Unit (BHU), and the Behavioral Health Unit

   Advisory Committee. As noted by the United States in its compliance report, the “BHU

   exemplifies the City’s effort to coordinate law enforcement activity with the broader behavioral

   health system to aid people in crisis resulting from known or suspected mental illness and/or

   addiction.” ECF 236-1, United States Compliance Report, p. 32.

          The City also continues to ensure that all officers are trained in crisis intervention. Some

   officers undertake additional training in crisis intervention (i.e. enhanced crisis intervention

   training), and these officers are part of a team that are sent to respond to particular calls. The City

   adopted a model of crisis intervention response that was based on the “Memphis Model” and

   approved by the United States. Under this model, 911 dispatchers send specially trained officers

   to respond as primary officers to pre-identified calls including certain suicide calls and other

   similar call-types involving mental health crises.

          The City recently implemented the Portland Street Response. Portland Street Response

   provides first responders trained in behavioral health, crisis intervention, and on-scene medical

   assistance to people who may be experiencing a mental health crisis or have a health concern that

   does not immediately threaten their lives. Portland Street Response’s current team is staffed with

Page 8 – CITY OF PORTLAND’S MEMORANDUM FOR FIFTH STATUS CONFERENCE
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                               PHONE: (503) 823-4047
                                                 FAX: (503) 823-3089
             Case 3:12-cv-02265-SI       Document 243             Filed 08/19/21   Page 9 of 10




   a qualified mental health professional and a paramedic. While not required by the settlement

   agreement, Portland Street Response is an example of the City’s commitment to change and

   service to community members.

               6. THE COURT SHOULD GIVE FINAL APPROVAL TO THE STIPULATED
                  AMENDMENTS TO SECTIONS IX AND X OF THE SETTLEMENT
                  AGREEMENT
            On May 15, 2018, this Court conditionally approved the amended settlement agreement,

   except those paragraphs pertaining to community engagement and oversight. The City urges this

   Court to formally recognize the excellent work of the Portland Committee on Community-

   Engaged Policing (PCCEP) and fully approve the amendments. The City therefore renews its

   motion to approve those amendments (ECF 157).

            PCCEP has made a great deal of progress since the last Status Conference. During the

   summer of 2020, PCCEP held a handful of weekly listening sessions on Zoom to hear

   community reactions to the murder of George Floyd and the resulting protests in Portland.

   Attendance at these listening sessions ranged from 100 to 300 people. These listening sessions

   resulted in recommendations to PPB, many of which were accepted by PPB. PCCEP formed a

   Racial Justice subcommittee, where space was provided for people from differing racial

   identities to share their experiences with police. Like PCCEP’s other committees, this

   subcommittee continues to meet monthly. Also of note is PCCEP’s Behavioral Health

   subcommittee. Most members of this subcommittee are persons with lived experience. This

   subcommittee has formed relationships with the PPB Behavioral Health Unit and they regularly

   meet to discuss ways that PPB’s Behavioral Health Unit can better engage with individuals with

   lived experience. This is a small sampling of the critical work of the PCCEP during 2020, but

   reflects the importance of the committee itself, as well as the value of formal recognition by this

   Court.

   //

   //

Page 9 – CITY OF PORTLAND’S MEMORANDUM FOR FIFTH STATUS CONFERENCE
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                              PHONE: (503) 823-4047
                                                FAX: (503) 823-3089
          Case 3:12-cv-02265-SI        Document 243             Filed 08/19/21   Page 10 of 10




              7. CONCLUSION

          In 2020, the world, the nation, and the City of Portland, faced serious and significant

   issues – a pandemic that continues today, a demand for true racial justice, and prolonged

   demonstrations in Portland. The City of Portland, our nation, and our world, must do better

   moving forward. The City is committed to doing so, both within the context of the settlement

   agreement with the United States, and beyond.

          Dated: 19th day of August 2021.
                                                       Respectfully submitted,

                                                       /s/ Robert Taylor
                                                       ROBERT TAYLOR, OSB# 044287
                                                       City Attorney
                                                       Email: robert.taylor@portlandoregon.gov

                                                       HEIDI K. BROWN, OSB# 922410
                                                       Chief Deputy City Attorney
                                                       Email: heidi.brown@portlandoregon.gov

                                                       DENIS M. VANNIER, OSB# 044406
                                                       Senior Deputy City Attorney
                                                       Email: denis.vannier@portlandoregon.gov
                                                       Of Attorneys for Defendant




Page 10 – CITY OF PORTLAND’S MEMORANDUM FOR FIFTH STATUS CONFERENCE
                                       PORTLAND CITY ATTORNEY’S OFFICE
                                          1221 SW 4TH AVENUE, RM 430
                                           PORTLAND, OREGON 97204
                                             PHONE: (503) 823-4047
                                               FAX: (503) 823-3089
